Exhibit 10.1
 
 
AMENDED AND RESTATED ADVISORY AGREEMENT
 
THIS AMENDED AND RESTATED ADVISORY AGREEMENT is made as of July 26 2010 (the
“Effective Date”) by and between NEW YORK MORTGAGE TRUST, INC., a Maryland
corporation (the “NYMT” and together with the Subsidiaries, the “Company”), NEW
YORK MORTGAGE FUNDING LLC and HYPOTHECA CAPITAL, LLC (each a “Subsidiary” and,
together with the Company’s other Subsidiaries, as defined in Section 1(u), the
“Subsidiaries”), and HARVEST CAPITAL STRATEGIES LLC, a Delaware limited
liability company (together with its permitted assignees, the “Advisor”).
 
WHEREAS, the Company is a corporation that has elected to be taxed as a real
estate investment trust for federal income tax purposes; and
 
WHEREAS, the Company, the Subsidiaries and the Advisor are parties to the Prior
Advisory Agreement (defined below) and now desire to amend and restate the Prior
Advisory Agreement; and
 
WHEREAS, the Company and Subsidiaries desire to retain the Advisor to provide
investment advisory services to the Company on the terms and conditions
hereinafter set forth, and the Advisor wishes to be retained to provide such
services.
 
NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
 
SECTION 1. DEFINITIONS.  The following terms have the meanings assigned to them:
 
(a)   “Agency” means a U.S. Government agency (such as the Government National
Mortgage Association), or a U.S. Government-sponsored entity (such as the
Federal National Mortgage Association and the Federal Home Loan Mortgage
Corporation).
 
(b)   “Agreement” means this Amended and Restated Advisory Agreement, as amended
from time to time.
 
(c)    “Annual Consulting Fee” means the annual consulting and support services
fee to be paid by the Company to the Advisor for Consulting and Support Services
provided during the term of this Agreement, which shall be $1,000,000 per year,
payable in cash quarterly in arrears as follows:  $250,000 payable not later
than April 30; $250,000 payable not later than July 31, $250,000 payable not
later than October 31; and $250,000 payable not later than January 31.  Such
payments shall be made as of the foregoing dates with respect to the preceding
period if this Agreement has been terminated subsequent to the end of the
preceding period and at or prior to such payment date.
 
(d)   “Base Advisory Fee” means the base advisory fee, calculated and paid
quarterly in arrears in an amount equal to the sum of (i) (A) 1/4 of the
amortized cost of the Managed Assets as of the end of the quarter multiplied by
(B) 2.00%; and (ii) the base advisory fees (if any) with respect to Scheduled
Assets as set forth in the applicable Scheduled Asset Addendum.  Such payments
shall be made as of the foregoing dates with respect to the preceding period if
this Agreement has been terminated subsequent to the end of the preceding period
and at or prior to such payment date.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)   “Board of Directors” means the Board of Directors of the Company.
 
(f)   “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)   “Common Share” means a share of stock of the Company now or hereafter
authorized as voting common stock of the Company.
 
(h)   “Consulting and Support Services” means consulting and support services
related to finance, capital markets, investment and other strategic activities
of the Company and Subsidiaries.
 
(i)   “Effective Termination Date” shall have the meaning set forth in Section
13(a).
 
(j)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(k)   “Excluded Assets” means all cash, RMBS issued by an Agency, RMBS issued by
a non-Agency, legacy Company-sourced collateralized mortgage obligation
residuals and Legacy Assets.
 
(l)   “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.
 
(m)   “GAAP” means generally accepted accounting principles, as applied in the
United States.
 
(n)   “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
 
(o)   “Guidelines” shall have the meaning set forth in Section 2(b)(i).
 
(p)   “Incentive Compensation” means for each fiscal year during the term of
this Agreement, an amount, not less than zero, equal to the sum of (i) 35% of
the product of (A) the dollar amount by which (i) GAAP net income attributable
to the Managed Assets for the full fiscal year (including paid interest and
realized gains), after giving effect to all direct expenses related to the
Managed Assets, including but not limited to, the Annual Consulting Fee, Base
Advisory Fee, management or advisory fees of a third party, Intex license fees
allocable to Cratos CLO I and any future commercial mortgage-backed securities
which are Managed Assets, taxes and other direct expenses to be negotiated in
good faith by each of the parties hereto, divided by the average equity of the
Company invested in Managed Assets for that particular year, exceeds (ii)
13.00%, and (B) the average equity of the Company invested in Managed Assets
during that particular year; (ii) the incentive compensation applicable to
Scheduled Assets as set forth in the applicable Scheduled Asset Addendum and
(iii) the incentive compensation payable with respect to Legacy Assets as set
forth in Section 8(f) hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(q)   “Incentive Tail Assets” shall have the meaning set forth in Section 17.
 
(r)   “Independent Directors” means the members of the Board of Directors who
are not officers or employees of the Company or the Advisor or any Person
directly or indirectly controlling or controlled by the Advisor, and who are
otherwise “independent” in accordance with the Company’s Governing Instruments
and, if applicable, the rules of any national securities exchange on which the
Common Shares are listed.
 
(s)   “Investment Company Act” means the Investment Company Act of 1940, as
amended.
 
(t)   “Investment Allocation Policy” means any investment allocation policy
agreed to from time to time by the Company and the Advisor and included as part
of any Scheduled Asset Addendum or otherwise made a part of this Agreement.
 
(u)    “JMP” means JMP Group Inc. and its affiliates.
 
(v)   “JMP Investment Commitment” means the equity investment of JMP (excluding
capital stock of the Company beneficially owned by any directors, officers or
employees of JMP) in the Company’s capital stock that is equal to the lesser of
(A) a market value of $10 million (inclusive of any outstanding Series A
Preferred Shares of the Company), or (B) in the event the Company’s Common Share
price (as adjusted for any stock splits or similar transactions) quoted on any
exchange on which its Common Shares are then-listed, or if non-listed, the OTC
Bulletin Board) declines after the Effective Date such that the equity
investment of JMP in the Company’s capital stock is less than $10 million (as
calculated in clause (A) above), the number of Common Shares that, (i) when
multiplied by the market value of the Common Shares at the Effective Time of
this Agreement and (ii) combined with the market value of any outstanding Series
A Preferred Shares owned by JMP at such time, equals $10 million.  Any Common
Shares acquired by JMP subsequent to the Effective Time shall be valued at the
higher of the market value or the purchase price paid by JMP for such Common
Shares (excluding any dealer or broker commissions or fees).  For purposes of
this Agreement, the market value of the Series A Preferred Shares shall be
$20.00 per share.
 
(w)    “Key Persons” means James J. Fowler and Joseph Jolson.
 
(x)   “Legacy Assets” means the AAA-rated non-agency RMBS and senior notes
issued by Cratos CLO I that are held by the Subsidiaries as of the Effective
Date.
 
(y)   “Managed Assets” means those New Program Assets that are not deemed
Scheduled Assets by the Company and the Advisor.  For avoidance of confusion,
the Excluded Assets shall not be considered Managed Assets.
 
 
3

--------------------------------------------------------------------------------

 
 
(z)   “Minimum JMP Investment Commitment” means the JMP Investment Commitment,
but substituting $5 million for each place that $10 million appears in the
definition above.
 
(aa)   “Mortgage Loan Origination Program Agreement” means that certain mortgage
loan origination program agreement, dated as of May 14, 2010, by and between
Hypotheca Capital, LLC and Bridger Commercial Funding LLC.
 
(bb)   “New Program Assets” means those assets of the Company that were sourced
or acquired by the Advisor on the Company’s behalf after the Effective Date and
whose acquisition by the Company was approved by each of the Company and the
Advisor.  Each New Program Asset shall be deemed a Managed Asset unless
specifically deemed a Scheduled Asset that is subject to a Scheduled Asset
Addendum, with such final determination subject to the mutual agreement of the
Company and the Advisor.
 
(cc)   “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
(dd)   “Prior Advisory Agreement” means that certain Advisory Agreement, by and
between the Company, Hypotheca Capital, LLC, New York Mortgage Funding, LLC and
JMP Asset Management LLC, dated as of January 18, 2008.
 
(ee)   “REIT” means a “real estate investment trust” as defined under the Code.
 
(ff)   “RMBS” means residential mortgage-backed securities.
 
(gg)   “Scheduled Asset Addendum” means the term sheet or other documentation
attached, from time to time, as an addendum to this Agreement, which provides or
otherwise sets forth the material terms and conditions of each Scheduled Asset,
including the base advisory fee (if any) and/or incentive compensation (if any)
payable to the Advisor hereunder if different from the fees applicable to
Managed Assets.  For the avoidance of doubt, the Base Advisory Fee and Incentive
Compensation payable on Managed Assets shall apply to Scheduled Assets in the
absence of agreement to the contrary in a Scheduled Asset Addendum with respect
thereto.
 
(hh)   “Scheduled Assets” means (i) those New Program Assets of the Company that
are deemed Scheduled Assets by the Company and the Advisor and (ii) any asset
acquired pursuant to or in connection with the Securities Purchase Agreement or
the Mortgage Loan Origination Program Agreement.  By execution of this
Agreement, the parties hereto agree that the terms and conditions of the
compensation payable to the Advisor under this Agreement with respect to the
assets described in clause (ii) of the preceding sentence will be set forth in a
Scheduled Asset Addendum mutually agreed upon by the parties.  For avoidance of
confusion, the Excluded Assets shall not be considered Scheduled Assets.  Except
as otherwise set forth in a term sheet that will be made an addendum to this
Agreement with respect to any Scheduled Assets, references to Managed Assets in
Sections 2, 4, 7 and 9 hereof shall also be to Scheduled Assets.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)   “Securities Purchase Agreement” means that certain Securities Purchase
Agreement by and between Hypotheca Capital, LLC, JMP Capital LLC and New Bridger
Holdings LLC, dated as of May 14, 2010.
 
(jj)   “SEC Periodic Reports” means those reports required to be filed under
Sections 13 and 15 of the Exchange Act on Form 10-Q and Form 10-K.
 
(kk)   “Series A Preferred Shares” means the Series A Cumulative Convertible
Redeemable preferred stock, par value $0.01 per share, of the Company.
 
(ll)   “Subsidiaries” means each direct and indirect subsidiary of the Company
that is formed for the purpose of holding assets of the Company including but
not limited to Hypotheca Capital, LLC and New York Mortgage Funding LLC.
 
(mm)   “Treasury Regulations” means the regulations promulgated under the Code
from time to time, as amended.
 
SECTION 2. APPOINTMENT AND DUTIES OF THE ADVISOR.
 
(a)   The Company, for itself and on behalf of the Subsidiaries, hereby appoints
the Advisor to manage the Managed Assets of the Company and the Subsidiaries
subject to the terms and conditions set forth in this Agreement and the Advisor
hereby agrees to use its commercially reasonable efforts to perform each of the
duties set forth herein.  The appointment of the Advisor shall be exclusive to
the Advisor except to the extent that the Advisor otherwise agrees, in its sole
and absolute discretion, and except to the extent that the Advisor elects,
pursuant to the terms of this Agreement, to cause the duties of the Advisor
hereunder to be provided by third parties.
 
(b)   The Advisor, in its capacity as investment manager of the Managed Assets
of the Company, at all times will be subject to the supervision of the Company
and the Company’s Board of Directors and will have only such functions and
authority as the Company may delegate to it including, without limitation, the
functions and authority identified herein and delegated to the Advisor
hereby.  The Advisor will be responsible for the day-to-day portfolio operations
of the Company with respect to the Managed Assets and will perform (or cause to
be performed) such services and activities relating to the operations of the
Company with respect to the Managed Assets as may be appropriate, including,
without limitation:
 
(i)   as described in greater detail in clauses (ix) and (x) below, serving as
the Company’s and the Subsidiaries’ consultant with respect to the development
and periodic review of the investment criteria and parameters for the Managed
Assets, borrowings and operations, any modifications to which shall be subject
to the approval of a majority of the Independent Directors (such guidelines as
initially approved and as may be modified with such approval, the
“Guidelines”).  The initial approved Guidelines are attached as Exhibit A to
this Agreement.
 
(ii)   investigating, analyzing and selecting possible investment opportunities
for the Company;
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)   with respect to prospective purchases and sales of Managed Assets,
conducting negotiations with sellers and purchasers and their respective agents,
representatives and investment bankers;
 
(iv)   subject to the approval of Independent Directors, engaging and
supervising, on behalf of the Company at the Company’s expense, independent
contractors which provide investment banking, mortgage brokerage, securities
brokerage and other financial services and such other services as may be
required relating to the Managed Assets;
 
(v)   negotiating on behalf of the Company for the sale, exchange or other
disposition of any Managed Assets;
 
(vi)   coordinating and managing operations of any joint venture or
co-investment interests with respect to the Managed Assets held by the Company
and conducting all matters with the joint venture or co-investment partners;
 
(vii)   counseling the Company in connection with policy decisions to be made by
the Board of Directors with respect to the Managed Assets;
 
(viii)   evaluating and recommending to the Company hedging strategies;
 
(ix)   assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives with respect to Managed Assets and making available to the Company
its knowledge and experience with respect to mortgage loans, real estate, real
estate securities, other real estate-related assets and non-real estate related
assets;
 
(x)   representing and making recommendations to the Company in connection with
the establishment of investment guidelines for the Company with respect to the
purchase and finance of, and commitment to purchase and finance, mortgage loans
(including on a portfolio basis), real estate, real estate securities, other
real estate-related assets and non-real estate-related assets, and the sale and
commitment to sell such assets;
 
(xi)   monitoring the financial performance of the Managed Assets and providing
periodic reports with respect thereto to the Company and its Board of Directors,
including comparative information with respect to such performance including any
reports necessary for the Company to meet its requirements under the Exchange
Act and the Public Subsidiary Accounting Reform and Investor Protection Act of
2002 as amended;
 
(xii)   with respect to Managed Assets, using commercially reasonable efforts to
cause expenses incurred by or on behalf of the Company to be commercially
reasonable or commercially customary and within any budgeted parameters or
expense guidelines set by the Company from time to time; and
 
 
6

--------------------------------------------------------------------------------

 
 
(xiii)   performing such other services as may be required from time to time for
advisory and other activities relating to the Managed Assets as the Company’s
management and Board of Directors shall reasonably request.
 
Without limiting the foregoing, the Advisor will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Managed Assets.  Such services will include, but not be limited
to, consulting with the Company on the purchase and sale of, and other
investment opportunities in connection with, the Company’s portfolio of Managed
Assets; to assist with the collection of information and the submission of
reports pertaining to the Managed Assets, interest rates and general economic
conditions; periodic review and evaluation of the performance of the portfolio
of Managed Assets; acting as liaison between the Company and banking, mortgage
banking, investment banking and other parties with respect to the purchase,
financing and disposition of Managed Assets; and other customary functions
related to portfolio management.
 
(c)   The Advisor may enter into agreements with other parties, including its
affiliates, to provide such services to the Company as the Advisor shall deem
necessary or advisable in connection with the Advisor’s performance of its
duties and obligations hereunder pursuant to agreements with terms which are
then customary for agreements regarding the provision of such services to
companies that have assets similar in type, quality and value to the Managed
Assets of the Company; provided that (i) any such agreements entered into with
affiliates of the Advisor shall be (A) on terms no more favorable to such
affiliate then would be obtained from a third party on an arm’s-length basis and
(B) to the extent the same do not fall within the provisions of the Guidelines,
approved by a majority of the Independent Directors, (ii) with respect to
Portfolio Management Services, (A) any such agreements shall be subject to the
Company’s prior written approval and (B) the Advisor shall remain liable for the
performance of such Portfolio Management Services, and (iii) the Base Advisory
Fee payable to the Advisor shall be reduced by the amount of any fees payable to
such other parties, although any out-of-pocket expenses reasonably incurred by
such other parties that are otherwise reimbursable to the Advisor shall be
reimbursed by the Company.
 
(d)   To the extent that the Advisor deems necessary or advisable, the Advisor
may, from time to time, propose to retain one or more additional entities for
the provision of sub-advisory services to the Advisor in order to enable the
Advisor to perform its services hereunder; provided that any such agreement (i)
shall be on terms and conditions substantially identical to or more favorable
than the terms and conditions of this Agreement, and (ii) shall not result in an
increased Base Advisory Fee or expenses to the Company.
 
(e)   As frequently as the Advisor may deem necessary or advisable, or at the
direction of the Company, the Advisor shall, at the sole cost and expense of the
Company, prepare, or cause to be prepared, with respect to any Managed Assets,
reports and other information with respect to such Managed Assets as may be
reasonably requested by the Company.
 
(f)   The Advisor shall prepare regular reports for the Company to enable it to
review, with respect to the Managed Assets, the Company’s acquisitions,
portfolio composition and characteristics, credit quality, performance and
compliance with the Guidelines and policies approved by the Company’s Board of
Directors.  In addition, the Company shall be entitled to inspect and audit
records of the Advisor related to the Managed Assets in a reasonable manner and
at reasonable times upon providing written notice to the Advisor.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)   Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional moneys is proven by the
Company to have been required as a direct result of the Advisor’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Advisor shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to Section 9 in excess of
that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company to be expended by the Advisor
hereunder.  Failure of the Advisor to expend Excess Funds out-of-pocket shall
not give rise or be a contributing factor to the right of the Company under
Section 13(a) of this Agreement to terminate this Agreement due to the Advisor’s
unsatisfactory performance.
 
(h)   In performing its duties under this Section 2, the Advisor shall be
entitled to rely reasonably on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by the Advisor with the Company’s permission, at the Company’s
sole cost and expense (provided such costs and expenses incurred are
reasonable).
 
(i)   Notwithstanding anything to the contrary contained herein, to the extent
any action by the Advisor requires the approval or consent of the Company or the
Board of Directors, or is to be taken at the direction of the Company or the
Board of Directors, such approval, consent or direction shall be given only by
officers or directors of the Company that are not affiliated with the Advisor or
its affiliates.
 
SECTION 3. DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
 
(a)   During the term of this Agreement, James J. Fowler, an employee of the
Advisor or, to the extent Mr. Fowler is no longer affiliated with the Advisor or
its Affiliates, another individual designated by the Advisor, whose appointment
shall be subject to the further approval of the Board of Directors, will serve
as the Chief Investment Officer of each of the Subsidiaries.  Subject to
compliance with the suitability standards of the Nominating and Corporate
Governance Committee of the Company’s Board of Directors, the Board of Directors
may appoint such designated representative of the Advisor to serve on the
Company’s Board of Directors as its Chairman and to serve as the Chief
Investment Officer of each of the Subsidiaries effective as of the date of this
Agreement and may recommend such designated representative for election to the
Company’s Board of Directors at each annual or special meeting of the Company’s
stockholders at which directors are to be elected during the term of this
Agreement.  In the event such appointments are approved by the Board of
Directors, Advisor agrees that such designated individual will agree to serve in
such capacities.
 
(b)   In connection with the Consulting and Support Services to be provided
hereunder, the Advisor agrees to use its reasonable best efforts to cause the
Key Persons or such other qualified individuals to devote such of their time to
Consulting and Support Services as the Advisor, in good faith, deems reasonably
necessary and appropriate, commensurate with the level of activity of the
Company from time to time.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)   The Company hereby agrees that the Advisor or any entity controlled by or
under common control with the Advisor shall be permitted to raise, advise or
sponsor other REITs or other funds that invest primarily in any asset or asset
classes that are similar to the Managed Assets, Scheduled Assets, Excluded
Assets or Legacy Assets.  Notwithstanding, the foregoing, the Company shall have
the benefit of the Advisor’s best judgment and efforts in rendering services
and, in furtherance of the foregoing, the Advisor shall not undertake activities
which, in the Advisor’s judgment, will substantially and adversely affect the
performance of its obligations under this Agreement.  When making investment
allocation decisions between the Company, on the one hand, and any other REIT,
fund or account managed by the Advisor or any of its affiliates, on the other
hand, the Advisor shall adhere to any applicable Investment Allocation Policy
pertaining to such Managed Asset or Scheduled Asset.
 
(d)   Officers and employees of the Advisor or its affiliates may serve as
officers, employees, agents, nominees or signatories for any Subsidiary, to the
extent permitted by such Subsidiary’s Governing Instruments, subject to approval
by the Board of Directors of the Company.  When executing documents or otherwise
acting in such capacities for the Subsidiaries, such persons shall use their
respective titles in the Subsidiaries.
 
SECTION 4. AGENCY.  The Advisor shall act as agent of the Company in making,
acquiring, financing and disposing of Managed Assets.
 
SECTION 5. BANK ACCOUNTS.  The Company may establish and maintain one or more
bank accounts in the name of any Subsidiary (any such account, a “Subsidiary
Account”), and may direct the Advisor to collect and deposit funds into any such
Subsidiary Account, and disburse funds from any such Subsidiary Account, under
such terms and conditions as the Company may approve; and the Advisor shall from
time to time render appropriate accountings of such collections and payments to
the Company and the Board of Directors and, upon request, to the auditors of the
Company or any Subsidiary.
 
SECTION 6. RECORDS; CONFIDENTIALITY.  The Advisor shall maintain appropriate
books of accounts and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon one (1) business day’s advance written
notice.  The Advisor shall keep confidential any and all information obtained in
connection with the services rendered under this Agreement and shall not
disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to nonaffiliated third parties except (i) with the
prior written consent of the Company, (ii) to legal counsel, accountants and
other professional advisors; (iii) to appraisers, financing sources and others
in the ordinary course of the Company’s business; (iv) to governmental officials
having jurisdiction over the Company; (v) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vi) as required by law, regulatory requirements or legal process
to which the Advisor or any Person to whom disclosure is permitted hereunder is
subject.  The foregoing shall not apply to information which has previously
become publicly available through the actions of a Person other than the Advisor
not resulting from the Advisor’s violation of this Section 6.  The provisions of
this Section 6 shall survive the expiration or earlier termination of this
Agreement for a period of one year.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 7. OBLIGATIONS OF ADVISOR; RESTRICTIONS.
 
(a)   The Advisor shall require each seller or transferor of Managed Assets to
the Company to make such representations and warranties regarding such Managed
Assets as are, in the judgment of the Advisor, necessary and appropriate.  In
addition, the Advisor shall take such other action as it deems necessary or
appropriate with regard to the protection of the Managed Assets.
 
(b)   The Advisor shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the Guidelines, (ii) would cause
the Company’s status as a REIT under the Code to be lost or terminated or (iii)
would violate any law, rule or regulation of any governmental body or agency
having jurisdiction over the Company or any Subsidiary or that would otherwise
not be permitted by the Company’s Governing Instruments.  If the Advisor is
ordered to take any such action by the Company or the Board of Directors, the
Advisor shall promptly notify the Company and Board of Directors of the
Advisor’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing
Instruments.  Notwithstanding the foregoing, the Advisor, its directors,
officers, stockholders and employees shall not be liable to the Company or any
Subsidiary, the Board of Directors, or the Company’s or any Subsidiary’s
stockholders or partners, for any act or omission by the Advisor, its directors,
officers, stockholders or employees except as provided in Section 11 of this
Agreement.  With respect to sub-clause (ii) of this Section 7(b), the Company
acknowledges that it is responsible for monitoring and maintaining the Company’s
qualification as a REIT, subject to Section 5.7 of the Company’s Articles of
Amendment and Restatement, as amended.
 
(c)   The Advisor shall not (i) consummate any transaction which would involve
the acquisition by the Company of a Managed Asset in which the Advisor or any
affiliate thereof has an ownership interest or the sale by the Company of a
Managed Asset to the Advisor or any affiliate thereof, or (ii) under
circumstances where the Advisor is subject to an actual or potential conflict of
interest, in the reasonable judgment of the Advisor, because it advises both the
Company and another Person (not an affiliate of the Company) with which the
Company has a contractual relationship, take any action constituting the
granting to such Person of a waiver, forbearance or other relief, or the
enforcement against such Person of remedies, under or with respect to the
applicable contract, unless such transaction or action, as the case may be and
in each case, is approved by a majority of the Independent Directors.
 
(d)   The Board of Directors periodically reviews the Guidelines and the
Company’s portfolio of Managed Assets but will not review each proposed
investment, except as otherwise provided herein or in the Guidelines.  If a
majority of the Independent Directors determines in their periodic review of
transactions that a particular transaction does not comply with the Guidelines
(including as a result of violation of the provisions of Section 7(c) above),
then a majority of the Independent Directors will consider what corrective
action, if any, can be taken.  The Advisor shall be permitted to rely upon the
direction of the Secretary of the Company to evidence the approval of the Board
of Directors or the Independent Directors with respect to a proposed investment
in a Managed Asset.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)   The Advisor shall at all times during the term of this Agreement maintain
“errors and omissions” insurance coverage and other insurance coverage which is
customarily carried by property, asset and investment Advisors performing
functions similar to those of the Advisor under this Agreement with respect to
assets similar to the Managed Assets of the Company, in an amount which is
comparable to that customarily maintained by other Advisors or servicers of
similar assets.
 
SECTION 8. COMPENSATION.
 
(a)   Except as otherwise set forth in a Scheduled Asset Addendum, during the
Initial Term (as defined below) and each Renewal Term (as defined below) of this
Agreement, as they may be extended from time to time, the Company shall pay the
Advisor the Base Advisory Fee quarterly in arrears commencing with the quarter
in which this Agreement was executed (with such initial payment pro-rated based
on the number of days during such quarter that this Agreement was in effect,
with the payment for the balance of the Base Advisory Fee for such quarter
similarly prorated and paid in accordance with the Base Advisory Fee as defined
in the Prior Advisory Agreement).
 
(b)   Except as otherwise set forth in a Scheduled Asset Addendum, the Company
shall compute each installment of the Base Advisory Fee for each quarter with
respect to which such installment is payable within two (2) business days after
completion by the Company’s registered independent public accountants of (i)
with respect to the first three fiscal quarters of each fiscal year, a SAS 100
review of the Company’s consolidated financial statements for each such quarter
and (ii) with respect to the fourth fiscal quarter of each fiscal year, an audit
of the Company’s consolidated financial statements for such fiscal year.  The
Company shall deliver promptly to the Advisor a copy of the computations made by
the Company to calculate such installment and, subject to Section 13(a) of this
Agreement and any Scheduled Asset Addendum, the Company shall deliver payment of
such installment of the Base Advisory Fee shown therein to the Advisor within
ten (10) days following the due date of the applicable SEC Periodic Report of
the Company.
 
(c)   The Base Advisory Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.
 
(d)   In addition to the Base Advisory Fee and the Annual Consulting Fee, the
Company shall pay the Advisor annual Incentive Compensation.  Except as
otherwise set forth in a Scheduled Asset Addendum, the Company shall compute the
annual Incentive Compensation for each fiscal year with respect to which such
Incentive Compensation is payable within two (2) business days after completion
by the Company’s registered independent public accountants of an audit of the
Company’s consolidated financial statements for such fiscal year.  The Company
shall deliver promptly to the Advisor a copy of the computations made by the
Company to calculate such Incentive Compensation and, subject to Section 13(a)
of this Agreement and any Scheduled Asset Addendum, the Company shall deliver
payment of such Incentive Compensation shown therein to the Advisor within ten
(10) days following the due date of the Company’s Annual Report on Form 10-K.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)   During the Initial Term and each Renewal Term of this Agreement, as they
may be extended from time to time, the Company shall pay the Advisor the Annual
Consulting Fee quarterly in arrears commencing with the quarter in which this
Agreement was executed (with such initial payment pro-rated based on the number
of days during such quarter that this Agreement was in effect).  In the event
JMP’s equity investment in the Company’s capital stock fails to equal or exceed
(at any time) the JMP Investment Commitment, the Annual Consulting Fee shall be
reduced by each whole percentage point that JMP’s equity investment in the
Company’s capital stock falls below the JMP Investment Commitment.  Any such
reduction to the Annual Consulting Fee shall be calculated on a quarterly basis
and will be prorated by the number of days in the quarter that JMP’s equity
investment failed to equal or exceed the JMP Investment Commitment (based at all
times on a 90-day quarter and 360-day year).  For example, if during any quarter
JMP’s equity investment in the Company’s capital stock equals $7 million for a
period of 15 days, $8 million for a period of 15 days and $10 million or more
for each other day during the quarter, the Advisor would be entitled to receive
a quarterly installment of the Annual Consulting Fee of $229,166.85.  For
purposes of this Section 8(e), references to JMP “equity investment” shall
exclude capital stock of the Company beneficially owned by any directors,
officers or employees of JMP.
 
(f)   During the term of this Agreement and subsequent to any termination other
than a termination for cause pursuant to Section 15(a)(i), Section 15(a)(ii) or
Section 15(a)(iii), for such time as the Legacy Assets are owned by the Company,
the Advisor will be entitled to receive Incentive Compensation earned on any
Legacy Assets.  For purposes of the compensation payable under this Section
8(f), Incentive Compensation shall be calculated as prescribed in the Prior
Advisory Agreement.
 
(g)   With respect to the compensation payable pursuant to Sections 8(a) and
8(e) hereof (unless a Scheduled Asset Addendum relating to a Scheduled Asset
provides otherwise), in the event this Agreement is terminated prior to the
completion of a fiscal quarter, each of the Base Advisory Fee and Annual
Consulting Fee will be prorated based on the number of days in the quarter up to
and including the Effective Termination Date.
 
(h)   The Advisor shall be entitled to inspect the Company’s and Subsidiaries’
records in a reasonable manner and at reasonable times upon providing written
notice to the Company in order to confirm the accuracy of the Company’s
calculations under this Section 8.
 
SECTION 9. EXPENSES OF THE COMPANY.  The Company shall pay all of its expenses
and shall reimburse the Advisor for reasonable documented expenses of the
Advisor incurred on their behalf in connection with the services contemplated
hereby (collectively, the “Expenses”).  At all times the Advisor shall use due
care in expending funds on behalf of the Company.  Expenses include all costs
and expenses which are expressly designated elsewhere in this Agreement as the
Company’s, together with the following:
 
(a)   expenses in connection with issuance and transaction costs incident to the
acquisitions, disposition and financing of Managed Assets;
 
(b)   costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for the Company by providers retained by the
Advisor or, if provided by the Advisor’s employees, in amounts which are no
greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s-length basis;
 
 
12

--------------------------------------------------------------------------------

 
 
(c)   costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other similar costs) or any securities
offerings of the Company;
 
(d)   costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
that is used solely for the Company and acquired at the direction of the
Company;
 
(e)   expenses incurred by officers, employees and agents of the Advisor for
travel on the Company’s behalf and other out-of-pocket expenses incurred by
officers, employees and agents of the Advisor in connection with the purchase,
financing, refinancing, sale or other disposition of a Managed Asset or
establishment and maintenance of any credit facilities and other indebtedness or
any securities offerings of the Company;
 
(f)   costs and expenses incurred with respect to settlement, clearing and
custodial fees and expenses;
 
(g)   the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency applicable to the Company;
 
(h)   costs and expenses incurred in contracting with third parties, including
affiliates of the Advisor, for the servicing and special servicing of Managed
Assets;
 
(i)   all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of Managed
Assets, including appraisal, reporting, audit and legal fees;
 
(j)   all other expenses actually incurred by the Advisor which are reasonably
necessary for the performance by the Advisor of its duties and functions under
this Agreement.
 
The Advisor may, at its option, elect not to seek reimbursement for certain
expenses during a given period, which determination shall not be deemed to
construe a waiver of reimbursement for similar expenses in future
periods.  Except as noted above, the Advisor is responsible for all costs
incident to the performance of its duties under this Agreement, including
compensation of the Advisor’s officers and employees and other related expenses.
 
The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses has previously been
incurred or is incurred in connection with such expiration or termination.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 10. CALCULATIONS OF EXPENSES.  The Advisor shall prepare a statement
documenting the Expenses reasonably incurred by the Advisor on behalf of the
Company during each calendar month, and shall deliver such statement to the
Company within 20 days after the end of each calendar month.  Expenses incurred
by the Advisor on behalf of the Company shall be reimbursed by the Company to
the Advisor not later than the first business day of the month immediately
following the date of delivery of such statement; provided, however, that such
reimbursements may be offset by the Advisor against amounts due to the
Company.  The provisions of this Section 10 shall survive the expiration or
earlier termination of this Agreement.
 
SECTION 11. LIMITS OF ADVISOR RESPONSIBILITY; INDEMNIFICATION.
 
(a)   The Advisor assumes no responsibility under this Agreement other than to
render the services called for and perform the other obligations required to be
performed by the Advisor under this Agreement in good faith and shall not be
responsible for any action of the Company or the Board of Directors in following
or declining to follow any advice or recommendations of the Advisor, including
as set forth in Section 7(b) of this Agreement.  The Advisor, each Person
controlling, controlled by or under common control with the Advisor, any entity
providing sub-advisory services to the Advisor, and the officers, directors,
employees, members, partners and other representatives of any such Person (each
an “Indemnified Party” and, collectively, the “Indemnified Parties”) will not be
liable to the Company or any Subsidiary, to the Board of Directors, or the
Company’s or any Subsidiary’s stockholders, members or partners for any acts or
omissions by any such Person, pursuant to or in accordance with this Agreement,
except by reason of acts constituting bad faith, willful misconduct, gross
negligence or reckless disregard of the Advisor’s duties under this Agreement or
acts constituting a material breach or violation by the Advisor of its
obligations under this Agreement.  The Company shall, to the full extent lawful,
reimburse, indemnify and hold each Indemnified Party harmless of and from any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever (including attorneys’ fees) in respect of or arising from
any acts or omissions of such Indemnified Party made in good faith in the
performance of the Advisor’s duties under this Agreement and not constituting
such Indemnified Party’s bad faith, willful misconduct, gross negligence or
reckless disregard of the Advisor’s duties under this Agreement or a material
breach or violation by the Advisor of its obligations under this Agreement.
 
(b)   The Advisor shall, to the full extent lawful, reimburse, indemnify and
hold the Company, its stockholders, directors, officers and employees and each
other Person, if any, controlling, controlled by or under common control with
the Company (each, a “Company Indemnified Party”), harmless of and from any and
all expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from the
Advisor’s bad faith, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement or material breach or violation by the
Advisor of its obligations under this Agreement.
 
SECTION 12. NO JOINT VENTURE.  Nothing in this Agreement shall be construed to
make the Company and the Advisor partners or joint venturers or impose any
liability as such on either of them.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 13. TERM; TERMINATION.
 
(a)   Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until June 30, 2012 (the “Initial Term”) and shall
be automatically renewed for a one-year term each anniversary date thereafter (a
“Renewal Term”) unless either of the following occurs: (i) at least a majority
of the Independent Directors agree that (A) there has been unsatisfactory
performance by the Advisor that is materially detrimental to the Company, or (B)
the compensation payable to the Advisor hereunder is “unfair” and an independent
arbitrator agrees that such compensation is “unfair” as set forth below; or (ii)
the Company elects not to renew this Agreement at the expiration of the Initial
Term or any such Renewal Term for any reason.  In the event at least a majority
of the independent directors agree that the compensation payable to the Advisor
hereunder is “unfair,” each of the Company and the Advisor agree to submit the
determination of whether such compensation is “unfair” to a single, qualified
and independent arbitrator, whose appointment shall be agreed upon between the
parties, or failing agreement within fourteen days, after either party has given
to the other a written request to concur in the appointment of an arbitrator, by
an arbitrator to be appointed by the President or a Vice President of the
Chartered Institute of Arbitrators.  In the event the arbitrator determines that
such compensation is “unfair,” the Company shall have the right to terminate the
Agreement in the manner prescribed below.  The Company shall bear all reasonable
costs and expenses in connection with hiring such arbitrator.  Notwithstanding
the foregoing, the Company shall not have the right to terminate this Agreement
under clause (B) above if the Advisor agrees to continue to provide the services
under this Agreement at a fee that at least a majority of the Independent
Directors determines to be fair pursuant to the procedure set forth below.  If
the Company elects not to renew this Agreement at the expiration of the Initial
Term or any Renewal Term as set forth above, the Company shall deliver to the
Advisor prior written notice (the “Termination Notice”) of the Company’s
intention not to renew this Agreement based upon the terms set forth in this
Section 13(a) not less than 180 days prior to the expiration of the then
existing term.  If the Company so elects not to renew this Agreement, the
Company shall designate the date (the “Effective Termination Date”), not less
than 180 days from the date of the notice, on which the Advisor shall cease to
provide services under this Agreement and this Agreement shall terminate on such
date; provided, however, that in the event that such Termination Notice is given
in connection with a determination that the compensation payable to the Advisor
is unfair, the Advisor shall have the right to renegotiate such compensation by
delivering to the Company, no fewer than forty-five (45) days prior to the
prospective Effective Termination Date, written notice (any such notice, a
“Notice of Proposal to Negotiate”) of its intention to renegotiate its
compensation under this Agreement.  Thereupon, the Company (represented by the
Independent Directors) and the Advisor shall endeavor to negotiate in good faith
the revised compensation payable to the Advisor under this Agreement.  Provided
that the Advisor and at least a majority of the Independent Directors agree to
the terms of the revised compensation to be payable to the Advisor within 45
days following the receipt of the Notice of Proposal to Negotiate, the
Termination Notice shall be deemed of no force and effect and this Agreement
shall continue in full force and effect on the terms stated in this Agreement,
except that the compensation payable to the Advisor hereunder shall be the
revised compensation then agreed upon by the parties to this Agreement.  The
Company and the Advisor agree to execute and deliver an amendment to this
Agreement setting forth such revised compensation promptly upon reaching an
agreement regarding same.  In the event that the Company and the Advisor are
unable to agree to the terms of the revised compensation to be payable to the
Advisor during such 45 day period, this Agreement shall terminate, such
termination to be effective on the date which is the later of (A) ten (10) days
following the end of such 45 day period and (B) the Effective Termination Date
originally set forth in the Termination Notice.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)   In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, in addition to the
post-termination compensation obligations set forth in Section 17 of this
Agreement, the Company shall pay to the Advisor, on the Effective Termination
Date, a termination fee (the “Termination Fee”) equal to the product of (A) one
and one-half (1 ½) and (B) the sum of (i) the average annual Base Advisory Fee
earned by the Advisor during the 24-month period immediately preceding the
Effective Termination Date, calculated as of the end of the most recently
completed fiscal quarter prior to the Effective Termination Date (including
amounts paid under the Prior Advisory Agreement if applicable), and (ii) the
Annual Consulting Fee.  The obligation of the Company to pay the Termination Fee
(and the compensation set forth in Section 17 hereof) shall survive the
termination of this Agreement.
 
(c)   No later than 180 days prior to the anniversary date of this Agreement of
any year during the Initial Term or Renewal Term, the Advisor may deliver
written notice to the Company informing it of the Advisor’s intention to decline
to renew this Agreement, whereupon this Agreement shall not be renewed and
extended and this Agreement shall terminate effective on the anniversary date of
this Agreement next following the delivery of such notice.
 
(d)   If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(b), 16 and 17 of this
Agreement.  In addition, Sections 8(f) and 11 of this Agreement shall survive
termination of this Agreement.
 
SECTION 14. ASSIGNMENT.
 
(a)   Except as set forth in Section 14(b) of this Agreement, this Agreement
shall terminate automatically in the event of its assignment, in whole or in
part, by the Advisor, unless such assignment is consented to in writing by the
Company with the consent of a majority of the Independent Directors; provided,
however, that no such consent shall be required in the case of an assignment by
the Advisor to an affiliate of the Advisor.  Any such permitted assignment shall
bind the assignee under this Agreement in the same manner as the Advisor is
bound, and the Advisor shall be liable to the Company for all errors or
omissions of the assignee under any such assignment.  In addition, the assignee
shall execute and deliver to the Company a counterpart of this Agreement naming
such assignee as Advisor.  This Agreement shall not be assigned by the Company
without the prior written consent of the Advisor, except in the case of
assignment by the Company to another REIT or other organization which is a
successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)   Notwithstanding any provision of this Agreement, the Advisor may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting.  In
addition, provided that the Advisor provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Advisor under this Agreement.
 
SECTION 15. TERMINATION FOR CAUSE.
 
(a)   The Company may terminate this Agreement effective upon thirty (30) days’
prior written notice of termination from the Company to the Advisor, without
payment of any Termination Fee, if (i) the Advisor breaches any material
provision of this Agreement and such breach shall continue for a period of 30
days after written notice thereof specifying such breach and requesting that the
same be remedied in such 30 day period, (ii) the Advisor engages in any act of
fraud, misappropriation of funds, or embezzlement against the Company, (iii)
there is an event of any gross negligence on the part of the Advisor in the
performance of its duties under this Agreement, (iv) there is a commencement of
any proceeding relating to the Advisor’s bankruptcy or insolvency, (v) there is
a dissolution of the Advisor, or (vi) each of the Key Persons ceases to be a
full-time employee of the Advisor or its affiliates (or any of its or their
successors or assigns); provided, however, that in the event each of the Key
Persons ceases to be a full-time employee of the Advisor or its affiliates (or
any of its or their successors or assigns), the Advisor shall have 60 days from
the date of the event described above in sub-clause (vi) to identify and
designate those persons (or, in the sole discretion of the Independent
Directors, a person) deemed by a majority of the Independent Directors, in the
sole discretion of the Independent Directors, to be suitable and qualified to
replace such Key Persons under this Agreement, as evidenced by the approval of a
majority vote of the Independent Directors.
 
(b)   If at any time the JMP Investment Commitment falls below the Minimum JMP
Investment Commitment, subject to the majority approval of the Independent
Directors, the Company may terminate this Agreement, without payment of any
Termination Fee, effective immediately, upon delivery of a Termination Notice to
the Advisor.  In connection with this Section 15(b), the Advisor in good faith
undertakes to notify the Company promptly at such time as it becomes
knowledgeable that the JMP Investment Commitment falls below the Minimum JMP
Investment Commitment.
 
(c)   The Advisor may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30 day period.
 
SECTION 16. ACTION UPON TERMINATION.  Except as set forth in Section 17 hereof,
from and after the Effective Termination Date, the Advisor shall not be entitled
to compensation for further services under this Agreement, but shall be paid all
compensation accruing to the date of termination and, if terminated pursuant to
Section 13(a) or Section 15(c), the applicable Termination Fee.  Upon such
termination, the Advisor shall forthwith:
 
 
17

--------------------------------------------------------------------------------

 
 
(i)   after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;
 
(ii)   deliver to the Company a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Company
with respect to the Managed Assets; and
 
(iii)   subject to its regulatory requirements, deliver to the Company all
property and documents of the Company or any Subsidiary then in the custody of
the Advisor.
 
SECTION 17. POST-TERMINATION COMPENSATION.  In the event this Agreement is
terminated for any reason other than a termination for cause pursuant to Section
15(a)(i), Section 15(a)(ii) or Section 15(a)(iii) where such breach, act of
fraud, misappropriation of funds, embezzlement, or event of gross negligence is
reasonably determined by a majority of the Independent Directors to materially
detriment the Company, from and after the Effective Termination Date, the
Company will continue to pay Incentive Compensation in accordance with the terms
of this Agreement with respect to all Managed Assets, Scheduled Assets (subject
to any Scheduled Asset Addendum that provides otherwise) and Legacy Assets held
in the Subsidiaries as of the Effective Termination Date (the “Incentive Tail
Assets”), until such time as such Incentive Tail Assets are disposed of by the
Company or mature.
 
SECTION 18. RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.  The
Advisor agrees that any money or other property of the Company or Subsidiary
held by the Advisor under this Agreement shall be held by the Advisor as
custodian for the Company or Subsidiary, and the Advisor’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary.  Upon the receipt by the Advisor of
a written request signed by a duly authorized officer of the Company requesting
the Advisor to release to the Company or any Subsidiary any money or other
property then held by the Advisor for the account of the Company or any
Subsidiary under this Agreement, the Advisor shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than sixty (60) days following such request.  The Advisor
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s stockholders, partners or members for any
acts performed or omissions to act by the Company or any Subsidiary in
connection with the money or other property released to the Company or any
Subsidiary in accordance with the second sentence of this Section 18.  The
Company and any Subsidiary shall indemnify the Advisor and its members,
sub-advisors, officers and employees against any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever,
which arise in connection with the Advisor’s release of such money or other
property to the Company or any Subsidiary in accordance with the terms of this
Section 18.  Indemnification pursuant to this provision shall be in addition to
any right of the Advisor to indemnification under Section 11 of this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 19. CAPITAL MARKETS TRANSACTIONS.  Subject at all times to the approval
of the Independent Directors, the Company will offer JMP Securities LLC a right
of first refusal with respect to serving as a co-lead managing underwriter with
respect to each capital raising transaction proposed to be undertaken by the
Company during the term of this Agreement.
 
SECTION 20. CONTINUED COOPERATION.  For so long as JMP Group Inc. is required to
include the Company’s financial statements in its SEC Periodic Reports and any
filings under the Securities Act of 1933, the Company agrees that it will use
its commercially reasonable efforts to continue to cooperate with the Advisor
and its affiliates to provide the Company’s financial statements to JMP Group
Inc. in a such a manner so as to allow JMP Group Inc. to prepare and file its
SEC Periodic Reports or other filings required by law or applicable regulatory
requirements on a timely basis; provided, however, that the Company shall have
no obligation under this Section 20 unless the Advisor or its affiliates pay the
expenses associated with the inclusion of the Company’s financials statements in
the SEC Periodic Reports of JMP Group Inc.
 
SECTION 21. NOTICES.  Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of (i)
personal delivery, (ii) delivery by reputable overnight courier, (iii) delivery
by facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:
 
(a)   If to the Company or any Subsidiary:
 
New York Mortgage Trust, Inc.
52 Vanderbilt Avenue, Suite 403
New York, New York  10017
Attention:  President
Facsimile:
 
(b)   If to the Advisor:
 
Harvest Capital Strategies LLC
600 Montgomery Street, Suite 2000
San Francisco, California  94111
Attention:  Janet L. Tarkoff
Facsimile:  415-263-1336
 
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 21 for the giving of notice.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 22. BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.
 
SECTION 23. ENTIRE AGREEMENT.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements
(including the Prior Advisory Agreement), understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement.  The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement.  This Agreement may
not be modified or amended other than by an agreement in writing signed by the
parties hereto.
 
SECTION 24. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 25. NO WAIVER; CUMULATIVE REMEDIES.  No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  No waiver of any provision hereto shall be effective unless it
is in writing and is signed by the party asserted to have granted such waiver.
 
SECTION 26. HEADINGS.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed part of this
Agreement.
 
SECTION 27. COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
 
SECTION 28. SEVERABILITY.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 29. GENDER.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

  NEW YORK MORTGAGE TRUST, INC.                          
 
By:
/s/ Steven R. Mumma       Name: Steven R. Mumma       Title:   Chief Executive
Officer          


 

 
NEW YORK MORTGAGE FUNDING LLC
            By:  NEW YORK MORTGAGE TRUST, INC., its sole member                
 
 
By:
/s/ Steven R. Mumma       Name: Steven R. Mumma       Title:   Chief Executive
Officer          

 
 

 
HYPOTHECA CAPITAL, LLC
 
By:  NEW YORK MORTGAGE TRUST, INC., its sole member
                 
 
By:
/s/ Steven R. Mumma       Name: Steven R. Mumma       Title:   Chief Executive
Officer          

 
 

  HARVEST CAPITAL STRATEGIES LLC                          
 
By:
/s/ Joseph Jolson       Name:  Joseph Jolson      
Title:   Chief Executive Officer
         

 
 
21